
	

113 HR 4826 IH: School Modernization and Revitalization Through Jobs Act
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4826
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Sean Patrick Maloney of New York (for himself, Mr. George Miller of California, Ms. Brown of Florida, Mr. Holt, Mr. Tonko, Mr. Cummings, Ms. McCollum, Mr. McDermott, and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To direct the Secretary of Education to make grants to State educational agencies for the
			 modernization, renovation, or repair of public school facilities, and for
			 other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as—
				(1)the School Modernization and Revitalization Through Jobs Act;
				(2)the SMART Jobs Act; or
				(3)the 21st Century Green High-Performing Public School Facilities Act.
				(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Grants for modernization, renovation, or repair of public school facilities
					Sec. 101. Purpose.
					Sec. 102. Allocation of funds.
					Sec. 103. Allowable uses of funds.
					Title II—Supplemental grants for disaster areas
					Sec. 201. Purpose.
					Sec. 202. Allocation to local educational agencies.
					Sec. 203. Allowable uses of funds.
					Title III—General provisions
					Sec. 301. Impermissible uses of funds.
					Sec. 302. Supplement, not supplant.
					Sec. 303. Prohibition regarding State aid.
					Sec. 304. Maintenance of effort.
					Sec. 305. Special rule on contracting.
					Sec. 306. Use of American iron, steel, and manufactured goods.
					Sec. 307. Labor standards.
					Sec. 308. Charter schools.
					Sec. 309. Green schools.
					Sec. 310. Reporting.
					Sec. 311. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)The term Bureau-funded school has the meaning given to such term in section 1141 of the Education Amendments of 1978 (25 U.S.C.
			 2021).
			(2)The term charter school has the meaning given such term in section 5210 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7221).
			(3)The term CHPS Criteria means the green building rating program developed by the Collaborative for High Performance
			 Schools.
			(4)The term Energy Star means the Energy Star program of the United States Department of Energy and the United States
			 Environmental Protection Agency.
			(5)The term Green Globes means the Green Building Initiative environmental design and rating system referred to as Green
			 Globes.
			(6)The term LEED Green Building Rating System means the United States Green Building Council Leadership in Energy and Environmental Design green
			 building rating standard referred to as LEED Green Building Rating System.
			(7)The term local educational agency—
				(A)has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801), and shall also include the Recovery School District
			 of Louisiana and the New Orleans Public Schools; and
				(B)includes any public charter school that constitutes a local educational agency under State law.
				(8)The term outlying area—
				(A)means the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands; and
				(B)includes the freely associated states of the Republic of the Marshall Islands, the Federated States
			 of Micronesia, and the Republic of Palau.
				(9)The term public school facilities means an existing public school facility, including a public charter school facility, or another
			 existing facility planned for adaptive reuse as such a school facility.
			(10)The term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.
			IGrants for modernization, renovation, or repair of public school facilities
			101.PurposeGrants under this title shall be for the purpose of modernizing, renovating, or repairing public
			 school facilities, based on their need for such improvements, to be safe,
			 healthy, high-performing, and up-to-date technologically.
			102.Allocation of funds
				(a)Reservation
					(1)In generalFrom the amount appropriated to carry out this title for each fiscal year pursuant to section
			 311(a), the Secretary shall reserve 1 percent of such amount, consistent
			 with the purpose described in section 101—
						(A)to provide assistance to the outlying areas; and
						(B)for payments to the Secretary of the Interior to provide assistance to Bureau-funded schools.
						(2)Use of reserved fundsIn each fiscal year, the amount reserved under paragraph (1) shall be divided between the uses
			 described in subparagraphs (A) and (B) of such paragraph in the same
			 proportion as the amount reserved under section 1121(a) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6331(a)) is divided between
			 the uses described in paragraphs (1) and (2) of such section 1121(a) in
			 such fiscal year.
					(b)Allocation to States
					(1)State-by-State allocationOf the amount appropriated to carry out this title for each fiscal year pursuant to section 311(a),
			 and not reserved under subsection (a), each State shall be allocated an
			 amount in proportion to the amount received by all local educational
			 agencies in the State under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous
			 fiscal year relative to the total amount received by all local educational
			 agencies in every State under such part for such fiscal year.
					(2)State administrationA State may reserve up to 1 percent of its allocation under paragraph (1) to carry out its
			 responsibilities under this title, which include—
						(A)providing technical assistance to local educational agencies;
						(B)developing a database that includes an inventory of public school facilities in the State,
			 including for each, its design, condition, modernization, renovation and
			 repair needs, usage, utilization, energy use, and carbon footprint; and
						(C)developing a school energy efficiency quality plan.
						(3)Grants to local educational agenciesFrom the amount allocated to a State under paragraph (1), each local educational agency in the
			 State that meets the requirements of section 1112(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6312(a)) shall receive an
			 amount in proportion to the amount received by such local educational
			 agency under part A of title I of that Act (20 U.S.C. 6311 et seq.) for
			 the previous fiscal year relative to the total amount received by all
			 local educational agencies in the State under such part for such fiscal
			 year, except that no local educational agency that received funds under
			 part A of title I of that Act for such fiscal year shall receive a grant
			 of less than $5,000 in any fiscal year under this title.
					(4)Special ruleSection 1122(c)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(c)(3))
			 shall not apply to paragraph (1) or (3).
					(c)Special rules
					(1)Distributions by SecretaryThe Secretary shall make and distribute the reservations and allocations described in subsections
			 (a) and (b) not later than 30 days after an appropriation of funds for
			 this title is made.
					(2)Distributions by StatesA State shall make and distribute the allocations described in subsection (b)(3) within 30 days of
			 receiving such funds from the Secretary.
					103.Allowable uses of fundsA local educational agency receiving a grant under this title shall use the grant for
			 modernization, renovation, or repair of public school facilities,
			 including, where applicable, early learning facilities—
				(1)repairing, replacing, or installing roofs, including extensive, intensive or semi-intensive green
			 roofs, electrical wiring, plumbing systems, sewage systems, lighting
			 systems, or components of such systems, windows, or doors, including
			 security doors;
				(2)repairing, replacing, or installing heating, ventilation, air conditioning systems, or components
			 of such systems (including insulation), including indoor air quality
			 assessments;
				(3)bringing public schools into compliance with fire, health, and safety codes, including professional
			 installation of fire/life safety alarms, including modernizations,
			 renovations, and repairs that ensure that schools are prepared for
			 emergencies, such as improving building infrastructure to accommodate
			 security measures;
				(4)modifications necessary to make public school facilities accessible to comply with the Americans
			 with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of
			 the Rehabilitation Act of 1973 (29 U.S.C. 794);
				(5)abatement, removal, or interim controls of asbestos, polychlorinated biphenyls, mold, mildew, or
			 lead-based paint hazards;
				(6)measures designed to reduce or eliminate human exposure to classroom noise and environmental noise
			 pollution;
				(7)modernizations, renovations, or repairs necessary to reduce the consumption of coal, electricity,
			 land, natural gas, oil, or water;
				(8)upgrading or installing educational technology infrastructure to ensure that students have access
			 to up-to-date educational technology;
				(9)modernization, renovation, or repair of science and engineering laboratory facilities, libraries,
			 and career and technical education facilities, including those related to
			 energy efficiency and renewable energy, and improvements to building
			 infrastructure to accommodate bicycle and pedestrian access;
				(10)renewable energy generation and heating systems, including solar, photovoltaic, wind, geothermal,
			 or biomass, including wood pellet, systems or components of such systems;
				(11)other modernization, renovation, or repair of public school facilities to—
					(A)improve teachers’ ability to teach and students’ ability to learn;
					(B)ensure the health and safety of students and staff;
					(C)make them more energy efficient; or
					(D)reduce class size; and
					(12)required environmental remediation related to public school modernization, renovation, or repair
			 described in paragraphs (1) through (11).
				IISupplemental grants for disaster areas
			201.PurposeGrants under this title shall be for the purpose of modernizing, renovating, repairing, or
			 constructing public school facilities, including, where applicable, early
			 learning facilities, based on their need for such improvements, to be
			 safe, healthy, high-performing, and up-to-date technologically.
			202.Allocation to local educational agencies
				(a)In generalOf the amount appropriated to carry out this title for each fiscal year pursuant to section 311(b),
			 the Secretary shall allocate to local educational agencies serving areas
			 in which the President, pursuant to section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) and during
			 the preceding 10 fiscal years, has determined that a major disaster exists
			 an amount equal to the infrastructure damage inflicted on public school
			 facilities in each such area relative to the total of such infrastructure
			 damage so inflicted in all such areas, combined.
				(b)Distribution by SecretaryThe Secretary shall determine and distribute the allocations described in subsection (a) not later
			 than 60 days after an appropriation of funds for this title is made.
				203.Allowable uses of fundsA local educational agency receiving a grant under this title shall use the grant for one or more
			 of the activities described in section 103, except that an agency
			 receiving a grant under this title also may use the grant for the
			 construction of new public school facilities.
			IIIGeneral provisions
			301.Impermissible uses of fundsNo funds received under this Act may be used for—
				(1)payment of maintenance costs;
				(2)stadiums or other facilities primarily used for athletic contests or exhibitions or other events
			 for which admission is charged to the general public;
				(3)improvement or construction of facilities the purpose of which is not the education of children,
			 including central office administration or operations or logistical
			 support facilities; or
				(4)purchasing carbon offsets.
				302.Supplement, not supplantA local educational agency receiving a grant under this Act shall use such Federal funds only to
			 supplement and not supplant the amount of funds that would, in the absence
			 of such Federal funds, be available for modernization, renovation, repair,
			 and construction of public school facilities.
			303.Prohibition regarding State aidA State shall not take into consideration payments under this Act in determining the eligibility of
			 any local educational agency in that State for State aid, or the amount of
			 State aid, with respect to free public education of children.
			304.Maintenance of effort
				(a)In generalA local educational agency may receive a grant under this Act for any fiscal year only if either
			 the combined fiscal effort per student or the aggregate expenditures of
			 the agency and the State involved with respect to the provision of free
			 public education by the agency for the preceding fiscal year was not less
			 than 90 percent of the combined fiscal effort or aggregate expenditures
			 for the second preceding fiscal year.
				(b)Reduction in case of failure To meet maintenance of effort requirement
					(1)In generalThe State educational agency shall reduce the amount of a local educational agency’s grant in any
			 fiscal year in the exact proportion by which a local educational agency
			 fails to meet the requirement of subsection (a) of this section by falling
			 below 90 percent of both the combined fiscal effort per student and
			 aggregate expenditures (using the measure most favorable to the local
			 agency).
					(2)Special ruleNo such lesser amount shall be used for computing the effort required under subsection (a) of this
			 section for subsequent years.
					(c)WaiverThe Secretary shall waive the requirements of this section if the Secretary determines that a
			 waiver would be equitable due to—
					(1)exceptional or uncontrollable circumstances, such as a natural disaster; or
					(2)a precipitous decline in the financial resources of the local educational agency.
					305.Special rule on contractingEach local educational agency receiving a grant under this Act shall ensure that, if the agency
			 carries out modernization, renovation, repair, or construction through a
			 contract, the process for any such contract ensures the maximum number of
			 qualified bidders, including local, small, minority, and women- and
			 veteran-owned businesses, through full and open competition.
			306.Use of American iron, steel, and manufactured goods
				(a)In generalNone of the funds appropriated or otherwise made available by this Act may be used for a project
			 for the modernization, renovation, repair or construction of a public
			 school facility unless all of the iron, steel, and manufactured goods used
			 in the project are produced in the United States.
				(b)ExceptionsSubsection (a) shall not apply in any case or category of cases in which the Secretary finds that—
					(1)applying subsection (a) would be inconsistent with the public interest;
					(2)iron, steel, and the relevant manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory
			 quality; or
					(3)inclusion of iron, steel, and manufactured goods produced in the United States will increase the
			 cost of the overall project by more than 25 percent.
					(c)Publication of justificationIf the Secretary determines that it is necessary to waive the application of subsection (a) based
			 on a finding under subsection (b), the Secretary shall publish in the
			 Federal Register a detailed written justification of the determination.
				(d)ConstructionThis section shall be applied in a manner consistent with United States obligations under
			 international agreements.
				307.Labor standardsThe grant programs under this Act are applicable programs (as that term is defined in section 400
			 of the General Education Provisions Act (20 U.S.C. 1221)) subject to
			 section 439 of such Act (20 U.S.C. 1232b).
			308.Charter schoolsA local educational agency receiving an allocation under this section shall use an equitable
			 portion of that allocation for allowable activities benefitting charter
			 schools within its jurisdiction, as determined based on the percentage of
			 students from low-income families in the schools of the agency who are
			 enrolled in charter schools and on the needs of those schools as
			 determined by the agency.
			309.Green schools
				(a)In generalIn a given fiscal year, a local educational agency shall use not less than the applicable
			 percentage (described in subsection (b)) of funds received under this Act
			 for public school modernization, renovation, repairs, or construction that
			 are certified, verified, or consistent with any applicable provisions of—
					(1)the LEED Green Building Rating System;
					(2)Energy Star;
					(3)the CHPS Criteria;
					(4)Green Globes; or
					(5)an equivalent program adopted by the State or another jurisdiction with authority over the local
			 educational agency.
					(b)Applicable percentagesThe applicable percentage described in subsection (a) is—
					(1)in fiscal year 2015, 50 percent;
					(2)in fiscal year 2016, 60 percent;
					(3)in fiscal year 2017, 70 percent;
					(4)in fiscal year 2018, 80 percent;
					(5)in fiscal year 2019, 90 percent; and
					(6)in fiscal year 2020, 100 percent.
					(c)Technical assistanceThe Secretary, in consultation with the Secretary of Energy and the Administrator of the
			 Environmental Protection Agency, shall provide outreach and technical
			 assistance to States and local educational agencies concerning the best
			 practices in school modernization, renovation, repair, and construction,
			 including those related to student academic achievement, student and staff
			 health, energy efficiency, and environmental protection.
				(d)Youthbuild programsThe Secretary of Education, in consultation with the Secretary of Labor, shall work with recipients
			 of funds under this section to promote appropriate opportunities for
			 participants in a YouthBuild program (as defined in section 173A of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2918a)) to gain employment
			 experience on modernization, renovation, and repair projects funded under
			 this section.
				310.Reporting
				(a)Reports by local educational agenciesLocal educational agencies receiving a grant under this Act shall annually compile a report
			 describing the projects for which such funds were used, including—
					(1)the number of public schools served by the agency, including the number of charter schools;
					(2)the total amount of funds received by the local educational agency under this Act and the amount of
			 such funds expended, including the amount expended for modernization,
			 renovation, repair, or construction of charter schools;
					(3)the number of public schools served by the agency designated with an urban-centric school locale
			 code of 41, 42, or 43 as determined by the National Center for Education
			 Statistics and the percentage of funds received by the agency under title
			 I or title II of this Act that were used for projects at such schools;
					(4)the number of public schools served by the agency that are eligible for schoolwide programs under
			 section 1114 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6314) and the percentage of funds received by the agency under
			 title I or title II of this Act that were used for projects at such
			 schools;
					(5)for each project—
						(A)the cost;
						(B)the standard described in section 309(a) with which the use of the funds complied or, if the use of
			 funds did not comply with a standard described in section 309(a), the
			 reason such funds were not able to be used in compliance with such
			 standards and the agency’s efforts to use such funds in an environmentally
			 sound manner;
						(C)if flooring was installed, whether—
							(i)it was low- or no-VOC (Volatile Organic Compounds) flooring;
							(ii)it was made from sustainable materials; and
							(iii)use of flooring described in clause (i) or (ii) was cost effective; and
							(D)any demonstrable or expected benefits as a result of the project (such as energy savings, improved
			 indoor environmental quality, improved climate for teaching and learning,
			 etc.); and
						(6)the total number and amount of contracts awarded, and the number and amount of contracts awarded to
			 local, small, minority, and women- and veteran-owned businesses.
					(b)Availability of reportsA local educational agency shall—
					(1)submit the report described in subsection (a) to the State educational agency, which shall compile
			 such information and report it annually to the Secretary; and
					(2)make the report described in subsection (a) publicly available, including on the agency’s Web site.
					(c)Reports by SecretaryNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on
			 Education and the Workforce of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate, and
			 make available on the Department of Education’s Web site, a report on
			 grants made under this Act, including the information described in
			 subsection (b)(1), the types of modernization, renovation, repair, and
			 construction funded, and the number of students impacted, including the
			 number of students counted under section 1113(a)(5) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)).
				311.Authorization of appropriations
				(a)Title ITo carry out title I, there are authorized to be appropriated $6,400,000,000 for fiscal year 2015
			 and such sums as may be necessary for each of fiscal years 2016 through
			 2020.
				(b)Title IITo carry out title II, there are authorized to be appropriated $100,000,000 for each of fiscal
			 years 2015 through 2020.
				
